LEIBSON, Justice,
dissenting.
The majority opinion in this case cites Nolan v. Spears, Ky., 432 S.W.2d 425 (1968), as authority, but reaches an opposite conclusion.
In Nolan we “conclude that the cases involving inadequacy of damages should be governed by the general rule which favors the directing of limited or partial retrials except where such would result in injustice, and we discard the concept that not to retry every issue embraced in a compromise verdict would be an injustice.”
Nolan states, p. 428:
“... In fact, evidence that a verdict was reached by compromise is not even admissible. (Citations omitted). Accordingly, it is difficult to understand why an inferred compromise should be a basis for granting a new trial on liability to a party who has not even asked for it.”
The majority distinguishes Nolan on the basis that here liability was “hotly contested.” However, liability was also hotly contested in Nolan, where there was considerable evidence to suggest that the plaintiff was contributorily negligent for riding voluntarily with a person who was drinking and reckless.
Whether or not the defendant cross-appealed does not distinguish this case from Nolan. It does not bear on the posture of the case as one “hotly contested” at the time the jury decided it.
I disagree with the majority view that “it would be an injustice to have a retrial on the issue of damages alone.” The liability issue in this case was tried at length and decided by a jury properly instructed on the issue. In my judgment, there is more justice in respecting the verdict of the jury on the issue of liability than there is in rejecting it. There is also a great deal of judicial economy.